Citation Nr: 0307566	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  02-01 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip disorder, including status post hip fusion.

(The issues entitlement to service connection for 
disabilities of the bilateral hips, including hip fusion, 
bilateral shoulders, left elbow and right knee, and 
entitlement to an increased rating for post-traumatic stress 
disorder, as well as entitlement to retroactive compensation 
benefits, to include as a result of clear and unmistakable 
error in a prior rating action, will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W. S.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant had active duty from January 1942 to September 
1944.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
its rating actions, the RO determined that the appellant had 
not submitted new and material evidence that was sufficient 
to reopen claims that had been denied in a September 1974 
Board decision.  

The Board is undertaking additional development of the issues 
of entitlement to service connection for disabilities of the 
bilateral hips, including hip fusion, bilateral shoulders, 
left elbow and right knee, and entitlement to an increased 
rating for post-traumatic stress disorder, as well as 
entitlement to retroactive compensation benefits, to include 
as a result of clear and unmistakable error in a prior rating 
action pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
When the development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the veteran's and his representative's response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  A September 1974 Board decision denied service connection 
for a left hip disorder.  

2.  A September 1974 Board decision denied service connection 
for a right knee disorder.

3.  The additional evidence presented since September 1974 is 
offered to show evidence of injury in service of the right 
knee and left hip and an alleged current disorder; and is so 
significant that it must be considered to fairly decide the 
merits of the claims.


CONCLUSIONS OF LAW

1.  A September 1974 Board decision which denied service 
connection for a left hip disorder and a right knee disorder 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 20.1100 (2002).

2.  The additional evidence presented since September 1974 is 
new and material, and the claims for service connection for a 
left hip disorder and a right knee disorder are reopened.  
38 U.S.C.A.  §§ 5103, 5108 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.156 (2001), § 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist provisions.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claims and of the newly enacted requirements 
of the VCAA in a February 2002 letter from the RO as well as 
in the March 2003 letter from the Board.  He was informed as 
to what information the VA had in his case and what 
information would be necessary to complete his case for 
reopening the previously denied claims.  He was told that if 
he identified the information VA would assist him in getting 
it.  Therefore, VA has no outstanding duty to inform him that 
any additional information or evidence is needed.  

Records identified by the veteran have been obtained.  The 
veteran's service medical records have been obtained.  The 
veteran has been informed of all pertinent laws and 
regulations through the supplemental statements of the case .  
The veteran presented testimony before the undersigned 
Veterans Law Judge at a hearing at the RO in May 2002.  
Consequently, the Board finds that additional development of 
this matter, including development for a medical opinion or 
examination, is not necessary.  38 U.S.C.A. § 5103A(d)(1)) 
(West 1991 & Supp. 2002); Quartuccio, 16 Vet. App. at 187.  

The VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West Supp. 2002).

II.  New and Material Evidence 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303(a) (2002).

It has been the veteran's longstanding contention that his 
present left hip and right knee disorders were caused by 
injury in service.  Claims for service connection for a left 
hip disorder and a right knee disorder were denied by the 
Board in September 1974.  That decision was based on findings 
that the evidence of record did not establish current left 
hip or right knee disorders related to documented injury in 
service.  The evidence considered at that time included the 
veteran's service medical records, private examination and 
treatment records, and several VA examination reports.  Upon 
separation from service, examination showed these areas to be 
clinically normal.  The Board conceded that the veteran had 
reported being struck by a jeep in service; however, there 
was no evidence that he had current chronic residuals of the 
left hip or right knee at service separation.  Therefore, 
service connection was denied for the two claims.  Therefore, 
that decision is final and is not subject to revisions upon 
the same factual basis.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1100 (2002).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  In 2000, with a 
series of letters, the veteran sought to reopen these claims 
for service connection and filed additional claims.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence is evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  (Russell) Smith v. West, 12 Vet. App. 
312, 314 (1999).  

In this case, the additional evidence submitted since the 
final 1974 Board decision includes portions of service 
medical records as well as reports and documents from the 
Department of the Air Force.  Documents from the Air Force, 
dated in February and April 2002, deal with the circumstances 
surrounding the veteran's jeep accident in service which he 
claims is the basis for his current injuries.  Specifically, 
the report indicates a recommendation that the veteran's 
injuries to his hip and knee be service connected.  The Board 
finds that these reports are new, as they were not associated 
with the claims file at the time of the 1974 Board decision.  
The reports relate current reported injuries of the left hip 
and right knee to service.  Accordingly, these records 
submitted since September 1974 are probative of the central 
issue of whether the veteran currently suffers from right 
knee and left hip conditions related to service.  38 C.F.R. 
§ 3.156 (2002).  The claim was denied previously because the 
conditions were considered to have been no more than acute in 
service with no residuals at the time of separation.  The 
findings on the recent records tend to show a possible 
relationship between accident in service and current left hip 
and right knee disorders.  Thus, the evidence is probative 
and material to the claim with regard to these claims.  

As new and material evidence has been presented as to the 
claims of service connection for a left hip disorder and a 
right knee disorder, those claims are reopened.  The Board 
will now undertake development of these claims as noted in 
the introduction section of this decision.




ORDER

New and material evidence having been submitted, the claim 
for service connection for a left hip disorder is reopened, 
and the appeal is to this extent granted.

New and material evidence having been submitted, the claim 
for service connection for a right knee disorder is reopened, 
and the appeal is to this extent granted.



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

